       Case: 3:19-cv-00799-wmc Document #: 22 Filed: 04/21/20 Page 1 of 2

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


JULIE CAMPBELL,

                            Plaintiff,                             ORDER

       v.                                                      19-cvB799-wmc

ANDREW SAUL,
Commissioner of Social Security,

                            Defendant.




       On March 10, 2020, the court issued an order remanding this case to the

commissioner for further proceedings under sentence four of 42 U.S.C. ' 405(g) pursuant

to joint stipulation of the parties. Now before the court is plaintiff’s motion for an award

of attorney=s fees under the Equal Access to Justice Act, 28 U.S.C. ' 2412 in the amount

of $3,750.87 and expenses in the amount of $0.            (Dkt. #16.)     Defendant has no

objection. (Dkt. #21.)


                                          ORDER

       IT IS ORDERED that plaintiff’s motion for an award of attorney fees and expenses

under the Equal Access to Justice Act is GRANTED. Plaintiff is awarded fees and costs in

the amount of $3,750.87. These fees are awarded to plaintiff and not plaintiff’s attorney

and can be offset to satisfy pre-existing debts that the litigant owes the United States under

Astrue v. Ratliff, 130 S.Ct. 2521, 177 L. Ed. 2d 91 (2010).




                                              1
       Case: 3:19-cv-00799-wmc Document #: 22 Filed: 04/21/20 Page 2 of 2

       If counsel for the parties verify plaintiff owes no pre-existing debt subject to offset,

the defendant shall direct that the award be made payable to plaintiff’s attorney pursuant

to the EAJA assignment duly signed by plaintiff and counsel.

       If plaintiff owes a pre-existing debt subject to offset in an amount less than the EAJA

award, the Social Security Administration will instruct the U.S. Department of Treasury

that any check for the remainder after offset will be made payable to plaintiff and mailed

to the business address of plaintiff’s attorney.

       Entered this 21st day of April, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                               2
